Writ of error brings for review judgment in favor of defendant on directed verdict.
Having considered the entire record, we reach the conclusion that upon the whole evidence, though in some respects conflicting, and the application of the controlling principles of law thereto, the plaintiff was precluded from recovery and, therefore, no reversible error is made to appear. See Johnson v. Louisville, etc., R. Co., 59 Fla. 305, 52 So. 195; Stevens v. Tampa *Page 524 
Alec. Co., 81. Fla. 512, 88 So. 303; Biscayne Trust Co. v. Pennsylvania Sugar Co., 103 Fla. 155, 137 So. 147.
Judgment affirmed.
So ordered.
WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.
BROWN, C. J., dissents.